Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "determining a location for the medical scale". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-19 recites an abstract idea of calibrating a generic scale based on applying user-selected values of force.
With regards to representative Claim 1 (and similarly, Claims 11 and 19), the claim recites:
A method for calibrating a scale, the method comprising: (a) for a first interval, applying a first applied force having a first value greater than a target force value; and (b) for a second interval, applying a second applied force having a second value substantially equal to the target force value. 
The above highlighted in bold limitations comprise a process (statutory subject matter category, Step 1, MPEP 2106.03) that, under its broadest reasonable interpretation, falls into abstract idea exceptions as identified by the courts.  Specifically, under the MPEP and 2019 Revised Patent Subject matter Eligibility Guidance, under the Step 2A, Prong One, it falls into the grouping of subject matter when recited as such in a claim limitation that covers certain methods of organizing human activity— fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (MPEP 2106.04(a)). 
In addition, the abstract idea comprises the mental steps such as “having a first value greater than a target force value” and “having a second value substantially equal to the target force value” that fall into a category of observations, evaluations, judgments, and opinions.  
The examiner concluded that this judicial exception is not integrated into a practical application (Step 2A analysis under Prong Two) based on the following analysis. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
However, in the above claims, there are no additional elements to integrate the abstract idea into a practical application or they do not impose any meaningful limits on practicing the abstract idea. 
For example, generically recited preambles in all independent claims are field-of-use limitations that are not meaningful. An actuator for applying force to a platform of the scale; and an electronic processor communicatively coupled to the actuator and configured to (a) control the actuator to apply …a first applied force (Claim 11) and similar steps in Claims 1 and 19 are examples of insignificant extra-solution activity for all uses of the judicial exception and are also not meaningful.  The electronic processor (Claim 11) is a generic computer component that does not reflect an improvement in functioning of a computer and is not qualified for a particular machine.  
Therefore, the above claims are directed to an abstract idea.
		Further, under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
For example, “An actuator for applying force to a platform of the scale; and an electronic processor communicatively coupled to the actuator and configured to (a) control the actuator to apply …applied force” (Claim 11) and similar steps in Claim 1 and 19 are well-understood and purely conventional or routine steps in the relevant art (please see prior art of record); they do not add a meaningful limitation to the system because they are recited at a high level of generality such that substantially all practical applications of the judicial exception(s) are covered as these steps amount to necessary data gathering for all uses of the abstract idea (MPEP 2106.05 (g)).  
Similarly, an electronic processor is a feature that is well-understood and purely conventional or routine in the relevant art, and it is recited at a high level of generality without adding “significantly more” to the application of the abstract idea.  As indicated in the Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools”.
Further, according to MPEP 2106.05 (d): “If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility”. The prior art of record supports this conclusion (
		Therefore, the independent claims are not patent eligible.
With regards to the dependent claims, the claims are not patent eligible because they do not transform the abstract idea into a patent eligible application of the abstract idea.  These dependent claims either just extend the abstract idea of the independent claim(s) (Claims 1-7, 9, 10, 12-17) or recite further additional elements such as a human machine interface communicatively coupled to the electronic processor (Claims 8 and 18), controlling an actuator (Claims 8, 10, 12, 14, 15, and 18), and using a processor (Claims 12-18) that are not meaningfully limit the abstract idea, as explained above, and, therefore, comprise no additional elements that incorporate the abstract idea into a practical application (Step 2A) and do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) based on prior art of record.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MITSUHIRO MORI (JP 2008267935), hereinafter ‘Mori’.

With regards to Claim 1, Mori discloses	
A method for calibrating a scale (The present invention relates to… a calibration of a measuring instrument [0001]; the user can input an arbitrary reference test force and calibrate the output of the load cell [0022]), the method comprising: 
(a) applying a first applied force having a first value greater than a target force value (the user can input an arbitrary reference test force and calibrate the output of the load cell [0022]; a test force is loaded using a reference weight corresponding to the reference test force to perform calibration [0026]; the reference test force F 2 may be … a value larger than the full scale F 1 [0025]), wherein F1 is interpreted as a target value force, added by examiner. 
and 
(b) applying a second applied force having a second value substantially equal to the target force value (calibration is performed with a full-scale test force F 1 of the load cell 18 [0024]).
Mori also discloses that an arbitrary reference test force at the time of calibration is input by operating the touch panel 22 a, and a test force is loaded using a reference weight corresponding to the reference test force to perform calibration [0026] and that calibration occurs using various applied forces at different instances (time) (When calibration is performed for the first time, an initial value (5000 n) is stored [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori that, during a calibration procedure, to apply applied forces during a first and second intervals, respectively, to be able to analyze results to improve accuracy via multiple  and arbitrary force applications (Thus, the maximum error Δ fa of the measurement value within the measurement range of the load cell 18 can be reduced, and the measurement accuracy can be improved. Further, since calibration can be performed with an arbitrary reference test force, calibration can be performed using a common reference weight even when calibration of a plurality of load cells 18 having different maximum capacities is performed, and calibration is easy, Mori [0023]). 

With regards to Claim 2, Mori additionally discloses applying a third applied force having a third value less than the target force value (calibration is performed under a reference test force F 2 (e.g., F 2 = 0.9 X F 1) which is smaller than a full scale F 1 of the load cell 18, the user inputs a reference test force F 2 by operating the touch panel 22 a [0022]).
However, Mori is silent with regards to applying the third applied force prior to applying the second applied force.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori to applying the third applied force prior to applying the second applied force to improve calibration accuracy with regards to both values, the higher and the lower force values forming a range of force values centered on the target force value or just following the arbitrary selection of force values applications as discussed in Mori (the maximum error … of the measurement value within the measurement range of the load cell 18 can be reduced, and the measurement accuracy can be improved [0026]).

With regards to Claim 3, Mori additionally discloses receiving, from a load cell, an applied force value for the applied force (The test force applied to the specimen SP is detected by the load cell 18 [0007]).
However, Mori is silent with regards to receiving, from a load cell, an applied force value for the second applied force during the second interval.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori to receive, from a load cell, an applied force value for the second applied force during the second interval because the load cell is used to measure a test force as known in the art (measuring a test force at the time of material test by a load cell [0002]), regardless at what interval and/or which (first or second) applied force.

With regards to Claims 4 and 5, Mori as modified discloses the claimed invention as discussed in Claim 3.
However, Mori is silent with regards to when the applied force value is less than the target force value by a first threshold, increasing the second applied force to the target force value (Claim 4) and when the applied force value is greater than the target force value by a second threshold, reducing the second applied force to the target force value (Claim 5).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori, with regards to features of Claim 4, that when the applied force value is less than the target force value by a first threshold, increase the second applied force to the target force value to perform testing/calibration at the correct (target) force value as known in the art (so that a measurement value of a load cell at that time matches a full scale [0002]) and/or establish a benchmark value for the calibration (a reference test force (e.g., 5000 n) corresponding to a full scale (maximum capacity) of the load cell 18 is stored as an initial value [0009]). Similarly and for similar reasons, when the value is greater than the target force value by a second threshold, reducing the second applied force, to end up with the target value (Claim 5). 

With regards to Claim 6, Mori additionally discloses arbitrary determining a target force value (a calibration screen 200 is displayed on the display monitor 22 c. An example of the calibration screen 200 is shown in FIG. 4. On the display unit 102 of the calibration screen 200, a reference test force (5000.0) input in step S 3 is displayed, and a message "Please give a reference test force" is displayed on the display unit 101. The reference test force is given by the reference weight [0018]).
However, Mori is silent with regards to determining a plurality of target force values; and for each of the plurality of target force values, repeating acts (a) and (b).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori to determine a plurality of target force values corresponding to different initial reference forces and, correspondingly, repeat steps a) and b) for each of them similarly to using these steps under the initial target force conditions as discussed above (In the data storage device 29, a reference test force (e.g., 5000 n) corresponding to a full scale (maximum capacity) of the load cell 18 is stored as an initial value [0009]).

With regards to Claim 8, Mori additionally discloses receiving the target force value by receiving a user input via a human machine interface; controlling an actuator to apply, for a pre-calibration interval, a preliminary applied force having a preliminary value (a control system 20 for driving and controlling the body 10 … This device is provided with a crosshead 16 held up and down by a screw post 13 [0007]; an input means for inputting an arbitrary reference value for calibrating a measurement signal outputted from the measuring instrument [0005]; physical quantity corresponding to an arbitrary reference value input by a user is given to a measuring instrument to perform calibration [0006]; The input/ output device 22 is provided with a touch panel 22 a for inputting various test conditions and conditions of calibration (calibration). This device is provided with a switch 22 for inputting various commands at the time of testing, a display monitor 22 c for displaying a test result such as a load-displacement characteristic of the specimen SP and various information at the time of calibration, and a touch panel 22 a is provided on the display monitor [0008]; a test force of F2 is applied to the load cell [0022]; Reference test force is loaded using reference weight, but reference test force may be loaded by the reference loop [0028]); and displaying, via the human machine interface, a user prompt requesting a confirmation command (Step S 3 is repeated until the OK button 103 on the screen is pressed, and when the OK button 103 is pressed, the reference test force is determined [0014]). 
However, Mori is silent with regards to in response to receiving the user input, controlling an actuator to apply, for a pre-calibration interval, a preliminary applied force having a preliminary value; when the pre-calibration interval has expired, disengaging the actuator; and displaying, via the human machine interface, a user prompt requesting a confirmation command. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori to use/control to engage or disengage an actuator in response to receiving the user input to apply, for any calibration interval such as a pre-calibration interval, a preliminary applied force having a preliminary (arbitrary, Mori) value, a user prompt via the human machine interface display as known in the art (a message "Please give a reference test force" is displayed on the display unit 101 [0018]).

With regards to Claim 10, Mori as modified discloses the claim limitations as discussed in Claim 9, wherein the actuator is controlled to apply a corresponding applied force.

With regards to Claim 11, Mori as modified discloses the claim limitations as discussed in Claims 1 and 9/10.  In addition, Mori discloses applying force to a platform of the scale (Fig.1, table 15); and an electronic processor (control circuit 21 [0008]; calibration processing unit 21 [0010]) communicatively coupled to the actuator and configured to (a) control the actuator to apply, for a first interval, a first applied force (control system 20 for controlling a tester body 10 includes a control circuit 21 [0008]; a test machine control unit 21 b that controls the test machine body 10 based on signals from the load cell 18 [0010])

With regards to Claim 12, Mori as modified discloses the claim limitations as discussed in Claims 11 and 2. In addition, Mori discloses an actuator applying applied force during time intervals as discussed in Claim 11. 

With regards to Claim 13, Mori as modified discloses the claim limitations as discussed in Claims 11, 12, and 3. 

With regards to Claim 14, Mori as modified discloses the claim limitations as discussed in Claims 13 and 4.

With regards to Claim 15, Mori as modified discloses the claim limitations as discussed in Claims 13 and 5.

With regards to Claim 16, Mori as modified discloses the claim limitations as discussed in Claims 11 and 6.

With regards to Claim 18, Mori as modified discloses the claim limitations as discussed in Claims 11 and 8.

With regards to Claim 19, Mori as modified discloses the claim limitations as discussed in Claims 14 and 15.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Frederik Vogel (US 2017/0082483), hereinafter ‘Vogel’.

With regards to Claim 7, Mori as modified discloses the claimed invention as discussed in Claim 1.
However, Mori is silent with regards to determining a location for the medical scale; retrieving a gravity correction factor based on the location; and wherein the first value and the second value are determined based on the gravity correction factor and the target force value.
 Vogel discloses medical scale (he scales in a medical practice [0016]), determining a location for the scale, discloses that the location is associated with different force of gravity that needs to be taken into account to adjust/correct the scale (scale reading) (Location-specific information with a bearing on measurement accuracy can consist of a geographical location or altitude, because the force of gravity differs at different places, and therefore the scale must be adjusted in a location-specific manner to ensure a highly accurate measurement [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori in view of Vogel to determine a location for the medical scale and use a gravity correction (factor) based on the location to determine the first value and the second value on the gravity correction factor and the target force value correspondingly corrected /adjusted as known in the art.

With regards to Claim 17, Mori in view of Vogel discloses the claim limitations as discussed in Claims 11 and 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of E.D. Ethington et al. (US 2786378), hereinafter ‘Ethington’.

With regards to Claim 9, Mori as modified discloses the claimed invention as discussed in Claim 1, including that during the second interval, receiving, from a load cell, an applied force value for the second applied force.
However, Mori is silent with regards to the feature that during the first interval, receiving, from a load cell, an applied force value for the first applied force; and when a rate of change of the applied force value passes a rate of change threshold, determining an end of the first interval.
Ethington  discloses a rate of change of applied force (This spring force S may be applied by a spring having any rate or relation between force and displacement it is only the initial value of spring force, not the spring rate, that determines at what value of force W the coupling will release. This is subject to one limit that the rate of change of spring force S … must not exceed the rate of change of force …, Col.5, Lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori in view of Ethington that during the first interval, receiving, from a load cell, an applied force value for the first applied force which similar to receiving during the second time interval the second applied force as discussed in Claim 3; and control the applied force (actuator) using a rate of change, when the rate of change of the applied force value exceeds a threshold, to end the first interval corresponding to the first applied force to ensure calibration accuracy (as torque measurement depends upon spring rate, a high degree of accuracy can be obtained only by individual calibration of the tools, Ethington, Col.1, Lines 56-62; The relationship between spring deformation and applied force throughout the range of force must be known ins order to produce accurate measurement. This relationship, expressed as the rate of change of force (Ethington, Col.1, Lines 53-57).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863